Citation Nr: 0639393	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-09 322	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a sinus disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to August 
2000 with approximately twelve years and nine months of prior 
active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in a January 2003 rating 
decision, increased the evaluation for a sinus disorder to 10 
percent.  As that award was not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In May 2006, the Board remanded the veteran's increased-
rating claims for bilateral hearing loss and a sinus disorder 
for a Board hearing via Video Conference.  In September 2006, 
the appellant testified at a Video Conference hearing at the 
RO before the undersigned Veterans Law Judge; a copy of the 
hearing transcript is associated with the record.  This case 
is now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level I in the left ear.

2.  The veteran's sinus disorder is not manifested by three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2006).

2.  The criteria for an initial rating in excess of 10 
percent for a sinus disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6511 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  RO letters dated in 
September 2003 and May 2005 satisfied the four elements 
delineated in Pelegrini, supra.  Further, in compliance with 
the Board's May 2006 remand, the veteran testified at a Video 
Conference hearing, in September 2006, at the RO before the 
undersigned Veterans Law Judge.  The Board finds that VA has 
substantially complied with the Board's May 2006 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Accordingly, the Board finds that the evidence of record-- 
service and post-service medical records, service personnel 
records, VA examination reports, and lay statements --  is 
adequate for determining the criteria for higher initial 
ratings and no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an August 
2006 notice letter, the veteran was provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  Since the veteran's claims for higher initial 
ratings are being denied, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra. 

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996).

Analysis

The veteran contends that the disability ratings assigned for 
his bilateral hearing loss and sinus disorder should be 
increased to reflect more accurately the severity of his 
symptomatology.  On the occasion of the aforementioned 
hearing on appeal, the veteran testified that he has 
difficulty talking with others because of his inability to 
hear.  He noted that background noise interferes with his 
ability to communicate with people.  The veteran stated that 
symptomatology related to his sinus disability includes nasal 
discharge, requiring constant wiping and blowing of his nose.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran contends that his bilateral hearing loss warrants 
an initial compensable disability rating.  

His service-connected bilateral hearing loss is currently 
evaluated noncompensable (0 percent), under 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100 (2006).  A rating for hearing 
loss is determined by a mechanical application of the Rating 
Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  Id.

An April 2001 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
noncompensable disability rating.  Results of the October 
2000 audiological examination show that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
50
LEFT
10
10
15
25
60

The average was 27.5 for both ears and speech recognition 
ability was 92 percent bilaterally.  The October 2000 
examiner found that the veteran's right ear had normal 
hearing from 250-3000 Hertz and moderate to moderately severe 
sensorineural hearing loss from 4000-8000 Hertz.  Regarding 
his left ear, his hearing was normal from 2000-3000 Hertz and 
moderately severe to moderate sensorineural hearing loss from 
4000-8000 Hertz.  Under Table VI, these results warrant 
findings of hearing acuity of Level I in the right ear and 
Level I in the left ear, commensurate with a 0 percent 
disability rating under Table VII of 38 C.F.R. § 4.85.  
Accordingly, the result of the veteran's October 2000 hearing 
test does not meet the criteria for a compensable disability 
rating.  



Results of a May 2005 audiological examination show that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
05
20
45
55
LEFT
0
05
05
50
55

The average was 25 in the right ear and 29 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 92 percent in the left ear.  The May 2005 examiner found 
that the veteran currently has normal hearing through 2000 
Hertz dropping to a moderate sensorineural hearing loss at 
3000 and 4000 Hertz bilaterally.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating under Table VII of 38 C.F.R. 
§ 4.85.  These results do not warrant a finding under Table 
VIA for exceptional patterns of hearing impairment.  Id.  
After reviewing the record and the results of the veteran's 
audiological examinations, the Board finds that the veteran 
does not meet the criteria for a compensable disability 
rating.  

Next, the veteran contends that his service-connected sinus 
disorder warrants an initial disability rating in excess of 
10 percent.  In April 2001 rating decision, the RO granted 
service connection for the veteran's sinus disorder and 
assigned a 0 percent rating.  Subsequently, in January 2003, 
the RO increased the disability rating to 10 percent 
effective from September 1, 2000.

Under 38 C.F.R. § 4.97, Diagnostic Code 6511, a maximum 50 
percent evaluation requires radical surgery with chronic 
osteomyelitis, or: near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

A 30 percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 10 percent evaluation requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

The veteran's claims file contains VA outpatient treatment 
records and two VA examination reports.  In October 2000, the 
veteran underwent a VA general medical examination.  At the 
examination, the veteran reported a total loss of smell and 
frequent nasal dripping.  No headache or pain was reported.  
VA outpatient treatment record from July 2004 documents nasal 
dripping and a change in medication to Claritin.  

The veteran underwent a VA sinus examination in May 2005 
where he reported an increased amount of nasal dripping.  The 
veteran denied any pain or tenderness on any area in his face 
or head.  There was a decreased ability to breath through his 
nose and his only treatment has been Claritin, which did not 
help his symptoms.  On physical examination, the examiner 
found that the veteran's right naris is obstructed 75 percent 
and the left naris is obstructed 50 percent.  There was no 
tenderness over any of his sinuses or over his eyes.  The 
oropharynx was normal and the nasal muscosa was markedly 
injected.  Accordingly, the veteran's symptomatology for his 
sinus disorder approximates a 10 percent disability rating 
under Diagnostic Code 6511, and no more.  See 38 C.F.R. 
§ 4.97.  

Based on the above, the Board finds that the symptomatology 
required for a 30 percent rating have not been met.  There is 
no evidence of three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, or; 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Therefore, entitlement to an 
evaluation in excess of 10 percent is not merited.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, higher ratings for bilateral 
hearing loss and sinus disorder might be warranted for any 
period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's bilateral hearing loss or sinus disorder has 
been persistently more severe at any time during the appeal 
period.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss and sinus disorder 
has resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for a compensable rating for bilateral hearing loss 
and an initial rating in excess of 10 percent for a sinus 
disorder, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial disability rating in excess of 10 percent for a 
sinus disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


